Case 2:21-cv-00285-JRG-RSP Document5 Filed 08/26/21 Page 1 of 2 PagelD #: 108

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Eastern District of Texas

ALTPASS LLC

 

 

)
)
)
)
Plaintiffs) )
Vv. Civil Action No. 2:21-cv-285

)

)

)

)

)

PANASONIC CORPORATION OF
NORTH AMERICA

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Panasonic Corporation of North America
C/O: C T Corporation Sytem
1999 Bryan St., Ste. 900
Dallas, TX 75201

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Hao Ni

Ni, Wang & Massand, PLLC
8140 Walnut Hill Ln., Ste. 500
Dallas, TX 75231

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Daud a O' Probe.

Signature of Clerk or Deputy Clerk

Date: _ 8/24/2: ie Eel

 
Case 2:21-cv-00285-JRG-RSP Document5 Filed 08/26/21 Page 2 of 2 PagelD #: 109

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 2:21-cv-285

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ()

\ &
This summons for (name of individual and title, ifany) Lowa So ~| é CF rfid Facies a 4 No Da furs Ca
was received by me on (date) Fly | Uf

 

C1 I personally served the summons on the individual at (place)

 

on (date) 5; or

 

© T left the summons at the individual’s residence or usual place of abode with (name)

 

- a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

“\
¥ I served the summons on (name of individual CT Cy poration Sy} Yy ifs hs sagble 5 perl (St tal Arena,

designated by law to accept service of process on behalf of (name of organization)
Panne nic Conpiredin of Anta fet ce Dit aa) lesz

© T returned the summons unexecuted because “Or

 

 

O Other (specifi):

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: Blasi e/

  

 

 

 

Server's S signature

van Matrwe, Pray Stra

Printed name and title

Ps Box “7 Zoo 72, Dees, ™ Sa ae

Server's address

 

Additional information regarding attempted service, etc:

 

   
